DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claim 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The added new claims are directed a method of applying an antimicrobial coating onto an ice pack comprising: applying a solution comprising isopropyl alcohol that is not required in the original claim 1-7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sundheimer et al. (US 9,375,346) in view of Eddy (US 2013/0231599).
Regarding claim 1, Sundheimer discloses an ice pack (fig.3; absorbent 20) comprising: a plastic sac (fig.3; absorbent pad 20, the fluid barrier 22 includes polymeric film which is plastic) with an external surface (the external surface of absorbent pad 20) the plastic sac forming an interior chamber (cavity 10); a substance within the interior chamber capable of absorbing thermal energy (absorbent material 12). Sundheimer discloses the absorbent pad 20 may be adhered to the desired location of the patient with an adhesive.  Microbial growth proximate the desired location may be inhibited through the use of an antimicrobial agent dispersed in the absorbent material 12 (col.7, line 8-14). However, SUNDHEIMER does not disclose for the antimicrobial to be coating on the external surface. Eddy discloses a medical-grade film 50 comprising an antimicrobial substance such as silane quaternary ammonium salts are capable of emitting ions that aid in the destruction of a microbe. The silane 
Examiner note: the claim does not require for the sac to be formed of only plastic. A sac containing any plastic reads on a plastic sac.
Regarding claim 2, SUNDHEIMER in view of Eddy teaches the ice pack of claim 1, wherein the substance comprises water (col. 5, line 50-61 of SUNDHEIMER).
Regarding claim 3, SUNDHEIMER  in view of Eddy teaches the ice pack of claim 2, wherein the substance further comprises polymer beads mixed with the water ([0029], “Freezable cooling particles or beads 106a may be comprised of hollow plastic or glass spheres that contain water or salt water without an anti-freeze material” of SUNDHEIMER ).
Regarding claim 4, SUNDHEIMER  in view of Eddy teaches the ice pack of claim 1, wherein the one or more antimicrobial agents includes a quaternary ammonium ion or salt thereof ([0015] of Eddy).
Regarding claim 5, SUNDHEIMER  in view of Eddy teaches the ice pack of claim 4, wherein the quaternary ammonium ion or salt thereof is a silane quaternary ammonium ion or salt thereof ([0015] of Eddy).
Regarding claim 6, SUNDHEIMER  in view of Eddy teaches the ice pack of claim 5, wherein the silane quaternary ammonium ion or salt is 3-(trimethoxysilyl) 
Regarding claim 7, SUNDHEIMER  in view of Eddy teaches the ice pack of claim 5, wherein the sliane quaternary ammonium ion or salt is 3-(trihydroxysilyl) propyldimethyloctadecy ammonium ion or 3-(trihydroxysilyl) propyldimethyloctadecyl ammonium chloride, respectively ([0015] of Eddy).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIGIST S DEMIE/Examiner, Art Unit 3794